                        UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


CINDY M. AULD and SCOTT B.
AULD,                                              Civil No. 18-1303 (JRT/HB)

                        Plaintiffs,

v.                                                ORDER ON REPORT
                                                AND RECOMMENDATION
NEW PENN FINANCIAL LLC, et al,

                      Defendants.


       Jonathan L R Drewes, Gregory F Kelly, DREWES LAW, PLLC, 10 NE
       Second Street, Suite 205, Minneapolis, MN 55413, for plaintiffs.

       Bradley R Armstrong, Michael S Poncin, MOSS & BARNETT, PA, 150
       South 5th Street, Suite 1200, Minneapolis, MN 55402, for defendant New
       Penn Financial LLC.

       Joseph Serge, John P Loringer, Sara A Gallas, WILSON ELSER
       MOSKOWITZ EDELMAN & DICKER, 740 North Plankinton Avenue,
       Suite 600, Milwaukee, WI 53203, for defendant Mortgage Contracting
       Services, LLC.

       Champion Property Services, LLC c/o Dustin and Melanie O'Dell, 3 L
       Street, Lake Lotawana, MO 64086, pro se defendant.

       United States Magistrate Judge Hildy Bowbeer filed a Report and

Recommendation on November 14, 2019. No objections have been filed to the Report

and Recommendation in the time period permitted.

       Based upon the Report and Recommendation of the Magistrate Judge, and all the

files, records and proceedings herein,

       IT IS HEREBY ORDERED that:
      1. The Report and Recommendation is ADOPTED;

      2.    Defendants Mortgage Contracting Services, LLC, and New Penn Financial
            LLC d/b/a Shellpoint Mortgage Servicing’s Motion to Dismiss All Claims
            for Failure to Prosecute [Doc. No. 85] is DENIED; and

      3.    Plaintiffs’ claims against Champion Property Services, LLC, are
            DISMISSED WITHOUT PREJUDICE.

      LET JUDGMENT BE ENTERED ACCORDINGLY.



DATED: January 27, 2020
at Minneapolis, Minnesota                          s/John R. Tunheim
                                                    JOHN R. TUNHEIM
                                                        Chief Judge
                                                 United States District Court
